DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response filed on January 4, 2022.
Claim(s) 1, 3, 8, 10, 15, and 17 have been amended and are hereby entered.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

 
Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the claims are not directed towards mental processes.  Examiner disagrees.  There is more than one subclass of abstract ideas that Applicant’s claimed invention falls under.  Applicant’s claimed invention also fall under the subclass of abstract ideas described as commercial interactions.  Therefore, Examiner’s 101 rejection does not solely rely on a finding that the claims recite a mental process.  Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that Examiner’s 101 rejection was improper because the claims recite elements that are integrated in a practical application and are therefore not directed to an abstract idea.  Applicant further argued that the claims are integrated into a practical application that provides improvements to technology used to automatically enroll accounts to enhancement accounts, and the claims provide technical improvements that “improve the function of computer systems used 
Applicant argued that the prior art did not teach or suggest limitations to “monitor the received transaction data; determine an event type for each transaction of the monitored transaction data; determine, based at least in part on the event type determined for each transaction, a subset of the monitored transaction data as provisionally qualifying transaction data, wherein the provisionally qualifying transaction data comprises transactions associated with direct deposits without communicating, storing, or processing information from the client account database; after determining the provisionally qualifying transaction data, determine, using the participant entity database, a further subset of the69154652ATTORNEY DOCKET NO.:PATENT APPLICATION015444.1717USSN 17/173,6503 of 20 provisionally qualifying transaction data that satisfies predefined participant entity requirements, the predefined participant entity requirements comprising a requirement that transactions involve participant entities participating in the account enhancement program without communicating, storing, or processing information from the client account database, wherein the further subset of the provisionally qualifying transaction data comprises a first transaction included in the transaction data that corresponds to a direct deposit transaction for a payment from a first entity to a recipient; determine, using the participant entity database, that the first entity of the first transaction is one of the participant entities of the record of participant entities participating in the account enhancement program; determine, using the participant entity database and the client account database, that the recipient of the first transaction is both a first member of the first entity and a first account holder of the record of account holders; determine a first account associated with the first account holder; and automatically enroll the first account in the enhancement”.  Examiner disagrees.  The Slutzky references teaches the above limitations in 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 8 and product Claim 15.  Claim 1 recites the following limitations:
A system comprising: one or more transaction data sources configured to store transaction data, wherein the transaction data comprises properties associated with a plurality of transactions between payers and recipients; and an account management device comprising: a network interface configured to receive the transaction data from the one or more data sources; a memory configured to store: a participant entity database comprising: 
 
Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The limitations of one or more transaction data sources configured to store transaction data, wherein the transaction data comprises properties associated with a plurality of transactions between payers and recipients; and an account management device comprising: a network interface configured to receive the transaction data from the one or more data sources; a memory configured to store: a participant entity database Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more transaction data sources configured to store transaction data, wherein the transaction data comprises properties associated with a plurality of transactions between payers and recipients; and an account management device comprising: a network interface configured to receive the transaction data from the one or more data sources; a memory configured to store: a participant entity database comprising: a record of participant entities participating in an account enhancement program, wherein the account enhancement program provides an enhancement account to members associated with the participant entity, wherein the enhancement account provides benefits to accounts of the members; and for each participant entity, a record of members of the participant entity; and a client account database comprising a record of account holders; and a processor communicatively coupled to the network interface and the memory.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 8, and 15 Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 2-7, 9-14, and 16-20 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzzi (US 8,103,566 B1) in view of Slutzky (US 2008/0255979 A1).   
Regarding claim(s) 1 and 15:
Petruzzi teaches:
one or more transaction data sources configured to store transaction data, wherein the transaction data comprises properties associated with a plurality of transactions between payers and recipients; (Petruzzi:  col 7, lines10-30. “The employment and payroll interface imports employment and payroll information of the customers from an employment and payroll database”.  A payroll database stores transaction data between payers and recipients.)
an account management device comprising: a network interface configured to receive the transaction data from the one or more data sources; (Petruzzi:  col 4, lines 15-30: “The network may be any network that allows the operator group to access the production server.”)
a memory configured to store: a participant entity database comprising: a record of participant entities participating in an account enhancement program, wherein the account enhancement program provides an enhancement account to members associated with the participant entity, wherein the enhancement account provides benefits to accounts of the members; and for each participant entity, a record of members of the participant entity; and a client account database comprising a record of account holders; (Petruzzi: col 15, lines 15-60. “…a dependent/beneficiary with appropriate permissions…to calculate the pension trust service credits (PTSC) for an active member… )
Petruzi does not teach, however, Slutzky teaches:  
a processor communicatively coupled to the network interface and the memory and configured to: (Slutzky:  pgh 38.  “…includes one or more processors…connected to a communication infrastructure.)
monitor the received transaction data; (Slutzky:  pgh 48-49.  “The wellness program manager at the wellness program server receives the employer enrollment information…One or more records are created for each employer enrolled…)
determine an event type for each transaction of the monitored transaction data; determine, based at least in part on the event type determined for each transaction, a subset of the monitored transaction data as provisionally qualifying transaction data, wherein the provisionally qualifying transaction data comprises transactions associated with direct deposits without communicating, storing, or processing information from the client account database; (Slutzky: pgh 52.  “This column includes entries that indicate a given payroll adjustment amount…”) 
after determining the provisionally qualifying transaction data, determine, using the participant entity database, a further subset of the 69154652ATTORNEY DOCKET NO.:PATENT APPLICATION015444.1717USSN 17/173,6503 of 20provisionally qualifying transaction data that satisfies predefined participant entity requirements, the predefined participant entity requirements comprising a requirement that transactions involve participant entities participating in the account enhancement program without communicating, storing, or processing information from the client account database, wherein the further subset of the provisionally qualifying 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to maintain and manage, typically requiring the skills of software personnel to perform maintenance tasks”. (Petruzzi:  col 1, lines 20-30)  
 

Regarding claim(s) 2, 9, and 16: 
The combination of Petruzzi/Slutzky, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Slutzky further teaches:
2. (Original) The system of Claim 1, wherein the processor is further configured to, following enrolling the first account in the enhancement account: detect that the first entity is no longer included in the entities participating in the account enhancement program; and in response to detecting that the first entity is no longer included in the entities participating in the account enhancement program, automatically un-enroll the first account from the enhancement account.  (Slutzky pgh 68-75)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to 


Regarding claim(s) 3, 10, and 17: 
The combination of Petruzzi/Slutzky, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Slutzky further teaches:
3. (Currently amended) The system of Claim 1, wherein the processor is further configured to: determine that the first account no longer satisfies criteria for being enrolled in the enhancement account; 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to maintain and manage, typically requiring the skills of software personnel to perform maintenance tasks”.  (Petruzzi:  col 1, lines 20-30)  


Regarding claim(s) 4 and 11: 
The combination of Petruzzi/Slutzky, as shown in the rejection above, discloses the limitations of claims 3 and 10, respectively.  Slutzky further teaches:
4. (Original) The system of Claim 3, wherein the criteria comprise a requirement for at least one direct deposit transaction between the first entity and the first account holder.  (Slutzky:  pgh 55)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to 


Regarding claim(s) 5, 12, and 18: 
The combination of Petruzzi/Slutzky, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Slutzky further teaches:
5. (Original) The system of Claim 1, wherein the processor is further configured to, prior to enrolling the first account in the enhancement account: provide an enrollment option to the first account holder; and in response to receiving an approval to enroll in the enhancement program, enroll the first account in the enhancement account.  (Slutzky:  pgh 48)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to maintain and manage, typically requiring the skills of software personnel to perform maintenance tasks”.  (Petruzzi:  col 1, lines 20-30)  


Regarding claim(s) 6, 13, and 19: 
The combination of Petruzzi/Slutzky, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Petruzzi further teaches:
6. (Original) The system of Claim 1, wherein the processor is further configured to, after enrolling the first account in the enhancement account: receive an opt-out request from the first account holder; and in response to receipt of the opt-out request, un-enroll the first account from the enhancement account.  (Petruzzi:  col 45, lines 15-50)

Regarding claim(s) 7, 14, and 20: 
The combination of Petruzzi/Slutzky, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Slutzky further teaches:

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to maintain and manage, typically requiring the skills of software personnel to perform maintenance tasks”.  (Petruzzi:  col 1, lines 20-30)  


Regarding claim(s) 8: 
Petruzzi teaches:
a method, the method comprising, by a processor of a computing device: monitoring transaction data stored in one or more transaction data sources, wherein the transaction data comprises properties associated with a plurality of transactions between payers and recipients; (Petruzzi:  col 7, lines10-30. “The employment and payroll interface imports employment and payroll information of the customers from an employment and payroll database”.  A payroll database stores transaction data between payers and recipients.)
accessing information from a participant entity database comprising: a record of participant entities participating in an account enhancement program, wherein the account enhancement program provides an enhancement account to members associated with the participating entity, wherein the enhancement account provides benefits to accounts of the members; and 
Petruzzi does not teach, however, Slutzky teaches:
determining an event type for each transaction of the monitored transaction data; determining, based at least in part on the event type determined for each transaction, a subset of the monitored transaction data as provisionally qualifying transaction data, wherein the provisionally qualifying transaction data comprises transactions associated with direct deposits without communicating, storing, or processing information from a client account database; (Slutzky: pgh 52.  “This column includes entries that indicate a given payroll adjustment amount…”)
after determining the provisionally qualifying transaction data, determining a further subset of the provisionally qualifying transaction data that satisfies predefined participant entity requirements, the predefined participant entity requirements comprising a requirement that transactions involve participant entities participating in the account enhancement program without communicating, storing, or processing information from the client account database, wherein the further subset of the provisionally qualifying transaction data comprises a first transaction included in the transaction data that corresponds to a direct deposit transaction for a payment from a first entity to a recipient; (Slutzky: pgh 52.  “The record further includes a “Wellness Program Status Level” column.  This column includes entries that identify a current wellness program status such as “Bronze” associated with a particular individual.”)
determining, using the information accessed from the participant entity database, that the first entity of the first transaction is one of the participant entities of the record of participant entities participating in the account enhancement program; accessing information in the client account database comprising a record of account holders;69154652ATTORNEY DOCKET NO.:PATENT APPLICATION015444.1717USSN 17/173,6507 of 20 determining, using the information access from the participant entity database and the client account database, that the recipient of the first transaction is both a first member of the first entity and a first account holder of the record of account holders; determining a first account associated with the first account holder; and automatically enrolling the first account in the enhancement account.  (Slutzky: pgh 52.  “The 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Petruzzi to include the teachings of Slutzky because “Other techniques are difficult to maintain and manage, typically requiring the skills of software personnel to perform maintenance tasks”. (Petruzzi:  col 1, lines 20-30)  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Berliner (US 2005/0119918) discloses a payment management system and method.    

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
February 19, 2022

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691